         Case 4:20-cv-00105-RSB-CLR Document 33 Filed 03/04/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION

WANDA JONES,
                                                       Case No. 4:20-cv-00105-RSB-CLR
          PLAINTIFF,
v.

WAL-MART STORES EAST, LP AND
JOHN DOES 1-5,

          DEFENDANTS.


                              AMENDED SCHEDULING ORDER

          Having considered the Parties’ Joint Consent Motion to Toll and Amend the remaining

    Scheduling Order Deadlines, and good cause existing for same, the Court hereby GRANTS the

    Parties’ Motion and amends the Scheduling Order as follows:

DEFENDANT’S DEADLINE TO SERVE EXPERT                                   May 3, 2021
WITNESS REPORTS

DISCOVERY DEPOSITION OF WITENSSES WHO                                  June 2, 2021
HAVE BEEN DESIGNATED AS EXPERTS

STATUS REPORT DUE1                                                     June 16, 2021

LAST DAY FOR FILING ALL CIVIL MOTIONS,                                 July 5, 2021
INCLUDING DAUBERT MOTIONS, BUT
EXCLUDING MOTIONS IN LIMINE

          SO ORDERED, this WK day of 0DUFK,
                                         FK, 2021.

                                               __________
                                                       _ __________
                                                                 __________
                                                                         _ ___
                                               ___________________________________
                                               CHRI
                                                  R STOP
                                                      OPHE
                                                         H R L. RAY
                                               CHRISTOPHER
                                               UNITED STATE ES MAGISTRATE JUDGE
                                                       STATES
                                               SOUTHERN DISTRICT OF GEORGIA


1
        A Post-Discovery Status Report Form for Judge Baker’s cases is available on the Court’s website
www.gas.uscourts.gov under “forms.” The parties are directed to use the content and format contained in
this Form when reporting to the Court.
